

EXECUTION VERSION

This Stock Pledge Agreement is subject to the terms of a Subordination and
Intercreditor Agreement (the “Intercreditor Agreement”) dated as of July 17,
2007 by and among BHC Interim Funding II, L.P. (“BHC”), Wells Fargo Bank,
National Association (“Wells Fargo”), acting through its Wells Fargo Business
Credit operating division, the Borrower and the Guarantors, which Intercreditor
Agreement is incorporated herein by reference. Notwithstanding any statement to
the contrary in this Stock Pledge Agreement, (i) no payment on account of
principal, interest, fees or other amounts shall become due or be paid except in
accordance with the terms of the Intercreditor Agreement, and (ii) any security
interest, lien, pledge or encumbrance granted to BHC shall be subordinate to the
security interest, lien, pledge or encumbrance granted to Wells Fargo and shall
be enforceable only in accordance with the terms of the Intercreditor Agreement
until such time when the Senior Debt (as defined in the Intercreditor Agreement)
has been paid in full.
 
STOCK PLEDGE AGREEMENT
 
THIS STOCK PLEDGE AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated and made as of
July 17, 2007 by Pacific CMA International, LLC, a Colorado limited liability
company (the “Pledgor”), in favor of BHC Interim Funding II, L.P., a Delaware
limited partnership (the “Lender”).
 
WITNESSETH:
 
WHEREAS, the Pledgor is entering into that certain Loan and Security Agreement,
dated as of the date hereof (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan and Security Agreement”), by and
among Airgate International Corporation, a New York corporation, as borrower
(“Borrower”), certain Guarantors (as defined in the Loan and Security
Agreement), and Lender, pursuant to which the Lender is extending a term loan to
or for the benefit of the Pledgor; and
 
WHEREAS, the Pledgor is the owner of all of the issued and outstanding shares of
common stock of each of Borrower, Paradigm International, Inc., a Florida
corporation and AGI Freight Singapore Pte. Ltd., a Singapore corporation
(collectively, the “Issuers”), which shares are listed on Schedule 2(A) opposite
the Issuers’ name attached hereto and made a part hereof (the “Pledged Stock”);
and
 
WHEREAS, it is a condition precedent to the effectiveness of the Loan and
Security Agreement that the Pledgor shall have executed this Agreement and made
the pledge in favor of the Lender, as contemplated hereby.
 
NOW, THEREFORE, in consideration of the premises made herein and to induce the
Lender to enter into the Loan and Security Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees with the Lender as follows:
 
1.  Definitions. Unless the context otherwise requires, all terms used but not
expressly defined herein shall have the meanings given to them in the Loan and
Security Agreement or, if they are not defined in the Loan and Security
Agreement but are defined in the UCC, they shall have the same meaning herein as
in the UCC.
 

--------------------------------------------------------------------------------


 
2.  Pledge of the Pledged Stock; Power of Attorney.
 
(a)  As security for the prompt payment and performance when due of the
Obligations, the Pledgor hereby pledges to the Lender, and grants to the Lender
a perfected lien on and security interest in, the following (the “Pledged
Collateral”): (i)  all of the Pledged Stock, (ii) all additional shares of stock
or other securities at any time issued by the Issuers to the Pledgor, (iii) the
certificates evidencing all such shares and securities, (iv) subject to Section
6 hereof, all dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
all or any part of the Pledged Stock and such shares and securities and (v) all
proceeds of any of the foregoing (including, without limitation, proceeds
constituting any property of the types described above). The Pledgor has
delivered to the Senior Lender original stock certificates for all of the
Pledged Stock, each accompanied by an undated stock power executed in blank by
the Pledgor, and the Senior Lender is holding such certificates and stock power
for the benefit of itself and the Lender. Upon payment in full of the Senior
Indebtedness (as defined in the Intercreditor Agreement) the Pledgor shall
deliver, or cause Senior Lender to deliver to the Lender such certificates and
stock power.
 
(b)  The Lender shall have no obligation with respect to any of the Pledged
Collateral or any other property held or received by it hereunder except to use
reasonable care in the custody thereof to the extent required by law. The Lender
may hold the Pledged Collateral in the form in which it is received by it.
 
(c)  The Pledgor, to the full extent permitted by law, hereby constitutes and
irrevocably appoints the Lender (and any officer or agent of the Lender, with
full power of substitution and revocation) as the Pledgor’s true and lawful
attorney-in-fact, in the Pledgor’s stead and in the name of the Pledgor or in
the name of the Lender, to transfer, upon the occurrence and during the
continuance of an Event of Default, the Pledged Collateral on the books of the
Issuers, in whole or in part, to the name of the Lender or such other Person or
Persons as the Lender may designate and, upon the occurrence and during the
continuance of an Event of Default, to take all such other and further actions
as the Pledgor could have taken with respect to the Pledged Collateral which the
Lender in its absolute discretion determines to be necessary or appropriate to
accomplish the purposes of this Agreement.
 
(d)  The powers of attorney granted pursuant to this Agreement and all authority
hereby conferred are granted and conferred solely to protect the Lender’s
interests in the Pledged Collateral and shall not impose any duty upon the
attorney-in-fact to exercise such powers. Such powers of attorney shall be
irrevocable prior to the payment in full of the Obligations and the termination
of the Loan and Security Agreement, and shall not be terminated prior thereto or
affected by any act of the Pledgor or other Persons or by operation of law.
 
(e)  Each Person who shall be a transferee of the beneficial ownership of any of
the Pledged Collateral (any such transfer being prohibited under Section 5
unless the Lender consents thereto) shall be deemed to have irrevocably
appointed the Lender, with full power of substitution and revocation, as such
Person’s true and lawful attorney-in-fact in such Person’s name and otherwise to
do any and all acts herein permitted and to exercise any and all powers herein
conferred.
 
-2-

--------------------------------------------------------------------------------


 
3.  Rights of the Pledgor; Voting.
 
(a)  During the term of this Agreement, and so long as no Voting Notice (as
defined below) is received from the Lender following the occurrence of an Event
of Default as hereinafter provided in this Section 3, the Pledgor shall have the
right to vote any of the Pledged Collateral in all corporate matters except
those which would contravene this Agreement, the Loan and Security Agreement or
any of the other Loan Documents, or which would be reasonably likely to
materially reduce the value of such Pledged Collateral, unless the Lender
consents thereto. The Pledgor shall not suffer or permit any such action to be
taken by any Issuer without the prior written approval (which approval the
Lender may withhold in its sole discretion) of the Lender.
 
(b)  Upon the occurrence and during the continuance of an Event of Default: (i)
the Pledgor shall give the Lender at least five (5) days’ prior written notice
of (A) any meeting of stockholders or directors of the Issuers convened for any
purpose and (B) any written consent which the Pledgor proposes to execute as the
stockholder of the Issuers or which any of the representatives of the Pledgor
proposes to execute as a director of the Issuers, and (ii) in connection with
the foregoing, the Pledgor hereby authorizes the Lender to send its agents and
representatives to any such meeting of stockholders or directors of the Issuers
that the Lender wishes to attend, and agrees to take such steps as may be
necessary to confirm and effectuate such authority, including, without
limitation, causing the Issuers to give reasonable prior written notice to the
Lender of the time and place of any such meeting and the principal actions to be
taken thereat, and (iii) the Pledgor hereby irrevocably authorize and instruct
the Issuers to comply with any instruction received by it from the Lender in
writing that (A) states that an Event of Default has occurred and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from the Pledgor, and the Pledgor agrees that the Issuers
shall be fully protected in so complying.
 
(c)  Notwithstanding the occurrence of an Event of Default, the Pledgor may
continue to exercise its voting rights as herein described (and subject to the
limitations herein) except to the extent that the Lender may elect to exercise
voting power (as determined by it in its sole discretion) by a written notice
given to the Pledgor at any time during the continuance of an Event of Default
(a “Voting Notice”), whereupon the Lender shall have the exclusive right to
exercise such rights to the extent specified in such Voting Notice, and the
Pledgor shall take all such steps as may be necessary to effectuate such rights
until the Lender notifies the Pledgor of the release of such rights. The voting
rights of the Lender hereunder shall terminate at such time as the Event of
Default in respect of which the Voting Notice was given shall no longer
continue, provided, that upon the occurrence of any other Event of Default
Lender may at any time give a further Voting Notice and exercise its voting
power in accordance with the terms of this Agreement.
 
4.  No Restrictions on Transfer. The Pledgor warrants and represents that,
except as set forth on Schedule 4 hereto, there are no restrictions on the
transfer of any of the Pledged Stock except for such restrictions imposed by
operation of law, that there are no options, warrants or rights pertaining
thereto, and that the Pledgor has the right to transfer the Pledged Stock free
of any Lien, preemptive right, claim and legend and without the consent of the
creditors of the Pledgor or the consent of the Issuers, or any other Person or
any governmental agency whatsoever. Without limiting the generality of the
foregoing, the Pledged Collateral is not subject to any voting, “lock-up” or
similar agreement.
 
-3-

--------------------------------------------------------------------------------


 
5.  No Transfer or Liens; Additional Securities; Release of Lien. The Pledgor
agrees that, except as set forth on Schedule 5 hereto, it will not sell,
transfer or convey any interest in, or suffer or permit any Lien to be created
upon or with respect to, any of the Pledged Collateral during the term of this
Agreement, except to or in favor of the Lender. The Pledgor shall not cause,
suffer or permit any Issuer to issue any common or preferred stock, or any other
equity security, to any Person, unless the Lender otherwise consents in writing
(which consent may be withheld in the Lender’s sole discretion).
 
6.  Adjustments of Pledged Stock; Payment and Application of Dividends. In the
event that during the term of this Agreement any stock dividend,
reclassification, readjustment or other change is declared or made in the
capital structure of the Issuers or if any other or additional shares of stock
of the Issuers are issued to the Pledgor, all new, substituted and additional
shares or other securities issued by reason of any such change or acquisition
shall immediately be delivered by the Pledgor to the Lender or, if Senior
Indebtedness (as defined in Intercreditor Agreement) has not been paid in full,
to the Senior Lender for the benefit of itself and the Lender, and shall be
deemed to be part of the “Pledged Collateral” under the terms of this Agreement
in the same manner as the shares of stock originally pledged hereunder. Any
additional shares of stock received by the Pledgor as a result of the Pledgor’s
record ownership of the Pledged Stock shall immediately be delivered by the
Pledgor to the Lender, or, if Senior Indebtedness (as defined in Intercreditor
Agreement) has not been paid in full, to the Senior Lender for the benefit of
itself and the Lender, as Pledged Collateral hereunder. Upon the occurrence and
during the continuance of an Event of Default, the Pledgor will not demand or be
entitled to receive, any cash dividends or other income, interest or property in
or with respect to the Pledged Collateral, and if the Pledgor receives any of
the same, the Pledgor shall immediately deliver it to the Lender, or, if Senior
Indebtedness (as defined in Intercreditor Agreement) has not been paid in full,
to the Senior Lender for the benefit of itself and the Lender, as Pledged
Collateral.
 
7.  Warrants and Options. In the event that during the term of this Agreement,
any subscription warrants or other rights or options shall be issued in
connection with any of the Pledged Collateral, all such stock warrants, rights
and options shall forthwith be assigned to the Lender by the Pledgor, and said
stock warrants, rights and options shall be, and, if exercised by the Pledgor,
all new stock issued pursuant thereto shall be, pledged by the Pledgor to the
Lender and shall immediately be delivered by Pledgor to the Lender or, if Senior
Indebtedness (as defined in Intercreditor Agreement) has not been paid in full,
to the Senior Lender for the benefit of itself and the Lender, to be held as,
and shall be deemed to be part of, the Pledged Collateral under the terms of
this Agreement in the same manner as the shares of capital stock originally
pledged hereunder.
 
8.  Return of Pledged Collateral Upon Payment or Termination. Upon the full
payment and satisfaction of all of the Obligations and the termination of the
Loan and Security Agreement, the Lender shall cause to be transferred or
returned to the Pledgor all of the Pledged Collateral and any money, property
and rights received by the Lender pursuant hereto, to the extent the Lender has
not taken, sold or otherwise realized upon the same as permitted hereunder,
together with the related stock powers and all other documents reasonably
required by the Pledgor to evidence termination of the pledge contemplated
hereby.
 
-4-

--------------------------------------------------------------------------------


 
9.  Events of Default; Remedies.
 
(a)  Upon the occurrence and during the continuance of an Event of Default, the
Lender may exercise all rights with respect to any of the Pledged Collateral,
the proceeds thereof, and any other property or money held by the Lender
hereunder, all rights and remedies available to it under law, including, without
limitation, those given, allowed or permitted to a secured party by or under the
UCC, and all rights and remedies provided for herein.
 
(b)  Without limiting the foregoing, in the event that the Lender elects to sell
all or any part of the Pledged Stock (such term including, for purposes of this
Section 9, the Pledged Stock and all other shares of stock or securities at any
time forming part of the Pledged Collateral), the Lender shall have the power
and right in connection with any such sale, exercisable at its option and in its
absolute discretion, to sell, assign, and deliver all or any part of the Pledged
Stock or any additions thereto at a private or public sale for cash, on credit
or for future delivery and at such price as the Lender deems to be satisfactory
(and if permitted by law, the Lender or its nominee may become the purchaser at
any such sale). Notice of any public sale shall be sufficient if it is published
at least once not less than ten (10) days prior to the date of sale in any
newspaper then being circulated in the City of New York, New York as the Lender
may elect. The Lender shall give written notice of a public sale to the Pledgor.
All requirements of reasonable notice under this Section 9 shall be met if such
notice is mailed, postage prepaid at least ten (10) days before the time of such
sale or disposition, to the Pledgor at its address set forth in Section 16
hereto or such other address as the Pledgor may have, in writing, provided to
the Lender. The Lender may, if it deems it reasonable, postpone or adjourn any
sale of any collateral from time to time by an announcement at the time and
place of the sale to be so postponed or adjourned without being required to give
a new notice of sale. The Pledgor further recognizes and agrees that if the
Pledged Stock, or a portion thereof, threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Pledgor shall not be
entitled to any prior notice of sale or other intended disposition. The Pledgor
agrees that, in connection with any sale or other disposition of the Pledged
Stock, the Lender may, at Lender’s option, disclaim any and all warranties
regarding the Pledged Stock and that any such disclaimer shall constitute
commercially reasonable conduct on the part of Lender.
 
(c)  Because federal and state securities laws may restrict the methods of
disposition of the Pledged Stock which are readily available to the Lender, and
specifically because a public sale thereof may be impossible or impracticable by
reason of certain restrictions under the Securities Act of 1933, as amended, or
under applicable Blue Sky or other state securities laws as now or hereafter in
effect, the Pledgor agrees that the Lender may from time to time attempt to sell
all or any part of the Pledged Stock by means of a private placement restricting
the offering or sale to a limited number of prospective purchasers who meet
suitability standards the Lender deems appropriate and who agree that they are
purchasing for their own accounts for investment and not with a view to
distribution, and the Lender’s acceptance of the highest offer obtained
therefrom shall be deemed to be a commercially reasonable disposition of the
Pledged Stock. The Pledgor agrees that any such private placement may be at
prices and on terms less favorable to the Lender or the seller than if sold at
public sales, and therefore recognizes and confirms that such private sales
shall not be deemed to have been made in a commercially unreasonable manner
solely because they were made privately. The Pledgor agrees that the Lender has
no obligation to delay the sale of any such securities for the period of time
necessary to permit any Issuer to register such securities for public sale under
the Securities Act. The Pledgor further agrees to use all reasonable efforts to
do or cause to be done all such other acts as may be necessary to make any sale
or sales of all or any portion of the Pledged Collateral pursuant to this
Section 9(c) valid and binding and in compliance with any and all other
applicable law. The Lender or its assigns may purchase all or any part of the
Pledged Stock and any purchaser thereof shall thereafter hold the same
absolutely free from any right or claim of any kind. To the fullest extent
permitted by law, the Lender shall not be obligated to make any such sale
pursuant to notice (other than notice to the Pledgor in the manner described in
Section 9(b) hereof) and may, without notice or publication, adjourn any public
or private sale by announcement at the time and place fixed for the sale, and
such sale may be held at any time or place to which the same may be adjourned.
If any of the Pledged Stock is sold by the Lender upon credit or for future
delivery, the Lender shall not be liable for the failure of the purchaser to pay
for the same and, in such event, the Lender may resell such Pledged Stock and
the Pledgor shall continue to be liable to the Lender for the full amount of the
Obligations to the extent the Lender does not receive full and final payment in
cash therefor.
 
-5-

--------------------------------------------------------------------------------


 
(d)  The Lender shall have the sole right to determine the order in which
Obligations shall be deemed discharged by the application of the proceeds of
Pledged Stock or any other property or money held hereunder or any amount
realized thereon.
 
10.  Certain Representations and Warranties. The Pledgor represents and
warrants, (and, with respect to clause (e) below, covenants), except as set
forth on Schedule 10 hereto, to the Lender that:
 
(a)  All shares of Pledged Stock are fully paid, duly and properly issued,
nonassessable and owned by the Pledgor free and clear of any Lien, preemptive
right, claim and legend of any kind whatsoever, except those Liens granted to
the Senior Lender and the Lender, and the Pledged Stock constitutes all of the
outstanding securities of any class or kind of the Issuers owned by the Pledgor.
 
(b)  No effective financing statement or other instrument similar in effect
covering all or any part of the Pledged Collateral is on file in any recording
office, other than such financing statement naming the Senior Lender, as a
secured party.
 
(c)  The pledge of the Pledged Collateral pursuant to this Agreement creates a
valid and perfected security interest in the Pledged Collateral (subject only to
the security interest of the Senior Lender), securing the payment of the
Obligations, and all filing and other actions necessary or desirable to perfect
and protect such security interest have been or, concurrently herewith, will be
duly made or taken.
 
(d)  No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than the UCC-1
financing statement listed on Schedule 10 attached hereto) is required for (i)
the pledge by the Pledgor of the Pledged Collateral pursuant to this Agreement,
the grant by the Pledgor of the assignment or security interest granted hereby
or the execution, delivery or performance of this Agreement by the Pledgor, (ii)
the perfection of the Lender’s security interest in the Pledged Collateral or
exercise by the Lender of its rights and remedies provided for in this
Agreement, or (iii) the exercise by the Lender of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except as may be required in connection
with the disposition of the Pledged Stock by laws affecting the offering and
sale of securities generally).
 
-6-

--------------------------------------------------------------------------------


 
(e)  The Pledgor has full right, power and authority to enter into this
Agreement and to grant the security interest in the Pledged Collateral made
hereby, and this Agreement constitutes the legal, valid and binding obligation
of the Pledgor enforceable against the Pledgor in accordance with its terms,
except as the enforceability thereof may be (i) limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally, and (ii) subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(f)  The Pledged Stock listed on Schedule 2(a) to this Agreement, as may be
amended pursuant to this Agreement from time to time, constitutes 100% of the
issued and outstanding common stock of the Issuers.
 
11.  Indemnity and Expenses. (a) The Pledgor agrees to indemnify the Lender from
and against any and all claims, damages, losses, liabilities and expenses
incurred by the Lender arising out of, or in connection with, or resulting from,
a breach by the Pledgor of any representation, warranty, covenant or agreement
contained in this Agreement.
 
(b)  The Pledgor agrees promptly upon the Lender’s demand to pay or reimburse
the Lender for all expenses (including, without limitation, reasonable fees and
disbursements of counsel) incurred by the Lender in connection with (i) the
Lender’s enforcement of remedies under this Agreement, (ii) the custody or
preservation of the Pledged Collateral, (iii) any actual or attempted sale or
exchange of, or any enforcement, collection, compromise or settlement
respecting, the Pledged Collateral or any other property or money held
hereunder, and any other action taken by the Lender hereunder whether directly
or as attorney-in-fact pursuant to the power of attorney herein conferred, (iv)
the failure by the Pledgor to perform or observe any of the provisions hereof,
or (v) any action taken by the Lender pursuant to this Agreement. All such
expenses shall be deemed a part of the Obligations for all purposes of this
Agreement and the Lender may apply the Pledged Collateral or any other property
or money held hereunder to payment of or reimbursement for such expenses after
notice and demand to the Pledgor.
 
12.  Lender May Perform. If the Pledgor fails to perform any agreement contained
herein, the Lender may, but shall not be obligated to, perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by the Pledgor.
 
13.  Waivers and Amendment. The rights and remedies given hereby are in addition
to all others however arising, but it is not intended that any right or remedy
be exercised in any jurisdiction in which such exercise would be prohibited by
law. No action, failure to act or knowledge of the Lender shall be deemed to
constitute a waiver of any power, right or remedy hereunder, nor shall any
single or partial exercise thereof preclude any further exercise thereof or the
exercise of any other power, right or remedy. Any right or power of the Lender
hereunder regarding the Pledged Collateral and any other property or money held
hereunder may at the option of the Lender be exercised as to all or any part of
the same and the term the “Pledged Collateral” wherever used herein, unless the
context clearly requires otherwise, shall be deemed to mean (and shall be read
as) “the Pledged Collateral and any other property or money held hereunder or
any part thereof.” This Agreement shall not be amended nor shall any right
hereunder be deemed waived except by a written agreement signed by the Lender
expressly setting forth the amendment or waiver. Each amendment, modification or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given.
 
-7-

--------------------------------------------------------------------------------


 
14.  Continuing Security Interest; Assignments. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until the Pledged Collateral is released in accordance
herewith, (ii) be binding upon the Pledgor and its successors and assigns, and
(iii) inure, together with the rights and remedies of the Lender hereunder, to
the benefit of the Lender, its successors and assigns. Without limiting the
generality of the foregoing clause (iii), the Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect hereof granted to the Lender herein; the Lender
shall, however, retain all of its rights and powers with respect to any part of
the Pledged Collateral not transferred. Any agent or nominee of the Lender shall
have the benefit of this Agreement as if named herein and may exercise all the
rights and powers given to the Lender hereunder.
 
15.  APPLICABLE LAW. THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND ARISING
HEREFROM (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.
 
16.  Notices. Unless otherwise specifically provided herein, all notices
hereunder shall be in writing addressed to the respective party as set forth
below and may be personally served, telecopied or sent by overnight courier
service or United States mail and shall be deemed to have been given: (a) if
delivered in person, when delivered; (b) if delivered by telecopy, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. Eastern
standard time or, if not, on the next succeeding Business Day; (c) if delivered
by overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by U.S. Mail, four (4) Business Days after depositing in
the United States mail, with postage prepaid and properly addressed.
 
(a)           If to Pledgor, to:
 
PACIFIC CMA INTERNATIONAL, LLC
153-04 Rockaway Boulevard
Jamaica, New York 11434
Attention: Alfred Lam
Facsimile: 718-949-6260
 
-8-

--------------------------------------------------------------------------------




       With a copy to:


Gusrae, Kaplan, Bruno & Nusbaum PLLC
120 Wall Street
New York, New York 10005
Attention: Lawrence Nusbaum, Esq.
Facsimile: (212) 809-5449

 
(b)   If to Lender, to:
 
BHC Interim Funding, L.P.
444 Madison Avenue, 25th Floor
New York, NY 10022
Attention: Gerald H. Houghton, Managing Partner
Facsimile: (212) 753-7730
 
With a copy to:


Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention: George N. Abrahams, Esq.
Facsimile: (212) 885-5001
 
or at such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this Section
16.
 
17.  CONSENT TO JURISDICTION. THE PLEDGOR HEREBY CONSENTS TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, SHALL BE LITIGATED IN SUCH COURTS. THE PLEDGOR ACCEPTS FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
IF THE PLEDGOR PRESENTLY IS, OR IN THE FUTURE BECOMES, A NONRESIDENT OF THE
STATE OF NEW YORK, THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE PLEDGOR
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
PLEDGOR, AT THE PLEDGOR’S ADDRESS AS SET FORTH IN SECTION 16 HEREOF OR AS MOST
RECENTLY NOTIFIED BY THE PLEDGOR TO THE LENDER IN WRITING AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.
 
-9-

--------------------------------------------------------------------------------


 
18.  WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH OF THE PLEDGOR
AND THE LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH OF THE
PLEDGOR AND THE LENDER FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
19.  Severability; Entire Agreement. (a) The invalidity, illegality or
unenforceability in any jurisdiction of any provision in or obligation under
this Agreement shall, as to such jurisdiction, not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.
 
(b)  This Agreement constitutes the entire understanding and agreement between
the parties, and replaces any other or prior agreements or undertakings, with
respect to the subject matter hereof, and there are no other agreements or
undertakings, oral or written, respecting such subject matter which are intended
to have any force or effect after the execution hereof.
 
20.  Termination. This Agreement shall remain in full force and effect until the
date upon which the Lender shall have received payment and satisfaction in full
of the Obligations and the termination of the Loan and Security Agreement.
 
21.  Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the Pledgor and the Lender and their respective successors, trustees,
and assigns, except that the Pledgor shall not assign its rights or obligations
hereunder without the prior written consent of the Lender. Section headings used
herein are for convenience only and shall not affect the meaning or construction
of any of the provisions hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed by its
duly authorized officer as of the day and year first above written.
 
 
 
  PACIFIC CMA INTERNATIONAL, LLC  
   
   
    By:   /s/ Alfred Lam  

--------------------------------------------------------------------------------

Name:  Alfred Lam   Title: Manager



ACKNOWLEDGEMENT
 
The undersigned hereby acknowledges all of the rights granted to the Lender
under the foregoing Agreement and agrees to take all actions necessary to
effectuate said rights and the purposes of the Agreement including, without
limitation, performance of any acts requested by the Lender pursuant to the
terms thereof.

        AIRGATE INTERNATIONAL CORPORATION  
   
   
    By:   /s/ Scott Turner  

--------------------------------------------------------------------------------

Name: Scott Turner
Title: Vice President
   

        PARADIGM INTERNATIONAL, INC.  
   
   
    By:   /s/  Scott Turner  

--------------------------------------------------------------------------------

Name: Scott Turner   Title: Vice President

 
Signature Page to Stock Pledge Agreement


--------------------------------------------------------------------------------



Accepted and agreed:


BHC INTERIM FUNDING II, L.P.
 
By: BHC Interim Funding Management, L.L.C., its General Partner


By: BHC Investors II, L.L.C., its Managing Member


By: GHH Holdings, L.L.C.




By: /s/ Gerald Houghton 

--------------------------------------------------------------------------------

Gerald H. Houghton
Managing Member
 
Signature Page to Stock Pledge Agreement


--------------------------------------------------------------------------------




SCHEDULE 2(A)
 
(Description of Pledged Stock)

 
Issuer
 
Jurisdiction of Incorporation
 
Capital Stock
 
Certificate No.
 
Record and Beneficial Owner
 
Ownership Percentage
 
Number of Shares
Airgate International Corporation
 
New York
 
Common Shares
 
C-1 & C-2
 
Pacific CMA
International, LLC
 
99.11%
 
2,106
Paradigm International, Inc.
 
Florida
 
Common Shares
 
2
 
Pacific CMA
International, LLC
 
100%
 
100


--------------------------------------------------------------------------------



SCHEDULE 4
 
Restrictions on Transfer
 
The securities that are the subject of this instrument are subject to
restrictions on their disposition imposed upon them by the Securities Act of
1933, as amended.
 
 

--------------------------------------------------------------------------------




SCHEDULE 5
 
Liens
 
The securities that are the subject of this instrument are subject to a
collateral pledge agreement dated April 10, 2007, granted to Wells Fargo Bank,
National Association, granting said bank a lien on subject securities.

 

--------------------------------------------------------------------------------




SCHEDULE 10
 
Exceptions to Representations and Warranties
 

--------------------------------------------------------------------------------




 